UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1722


SILVIO BITTENCOURT BAPTISTA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 11, 2016              Decided:   March 14, 2016


Before KING, DIAZ, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Hashim G. Jeelani, Royal Oak, Michigan, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Jennifer P. Levings, Senior Litigation Counsel, Laura Halliday
Hickein,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Silvio         Bittencourt            Baptista,            a    native       and     citizen      of

Brazil,    petitions              for     review      of        an   order      of    the    Board     of

Immigration         Appeals          (Board)         dismissing           his    appeal      from     the

immigration judge’s denial of his application for cancellation

of removal.             For the reasons set forth below, we dismiss the

petition for review.

     Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials

of discretionary relief,” “no court shall have jurisdiction to

review    any       judgment         regarding            the    granting        of     relief     under

section    .        .        .    1229b,”        which          is   the        section      governing

cancellation of removal.                       In this case, the immigration judge

found, and the Board agreed, that Baptista failed to meet his

burden    of    establishing              that       his    United        States      citizen      child

would    suffer          exceptional           and     extremely           unusual      hardship      if

Baptista       is       returned          to    Brazil.              We    conclude         that     this

determination            is       clearly       discretionary              in    nature,      and     we

therefore lack jurisdiction to review challenges to this finding

absent a colorable constitutional claim or question of law.                                           See

Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014) (finding no

jurisdiction            to       review    determination             that       aliens      failed    to

demonstrate         requisite           hardship          to     their      U.S.      citizen      son);

Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It is

quite      clear                 that          the         gatekeeper             provision           [of

                                                      2
§ 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision

of the [Board] to actually deny a petition for cancellation of

removal.”);       Okpa      v.    INS,   266 F.3d 313,   317    (4th    Cir.   2001)

(concluding, under transitional rules, that issue of hardship is

committed to agency discretion and is not subject to appellate

review).

       We have reviewed Baptista’s claims of error and conclude

that   he    fails     to    raise       a   colorable      constitutional       claim    or

question     of    law   under       8   U.S.C.     § 1252(a)(2)(D)       (2012).        See

Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a

colorable constitutional claim or question of law, our review of

the    issue      is   not       authorized    by    §     1252(a)(2)(D).”      (emphasis

added)).       Accordingly, we grant the Attorney General’s pending

motion      to    dismiss         and    dismiss     the     petition     for    lack    of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this      court     and     argument      would    not   aid    the    decisional

process.



                                                                      PETITION DISMISSED




                                               3